DREYFUS PREMIER SHORT-INTERMEDIATE MUNICIPAL BOND FUND DREYFUS SHORT-INTERMEDIATE MUNICIPAL BOND FUND On April 11, 2014, Dreyfus Short-Intermediate Municipal Bond Fund, a series of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the "Fund"), purchased 1,500 Transportation Revenue Bonds, Series 2014B issued by the Metropolitan Transportation Authority (CUSIP No. 59259YT74) (the "Bonds") at a purchase price of $114.174 per Bond, including underwriter compensation of 250% per Bond. The Bonds were purchased from Wells Fargo Securities, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction.
